Case 2:21-cv-02454-CCC-ESK Document 7 Filed 04/19/21 Page 1 of 4 PageID: 71




                                 UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEW JERSEY
---------------------------------------------------------------X
                                                               :
MEDICAPTURE, INC.,                                             :
                                                               :
                           Plaintiff,                          : Civil Action No. 2:21-cv-02454-CCC-ESK
                                                               :
                                                               :
                  v.                                           :
                                                               :
FORESEESON CUSTOM DISPLAYS, INC.,                              : JURY DEMANDED
                                                               :
                           Defendant.                          :
---------------------------------------------------------------X


          STIPULATED CONSENT ORDER AND PERMANENT INJUNCTION

       Plaintiff, MediCapture, Inc. (“MediCapture” or “Plaintiff”), having filed its complaint

herein on February 12, 2021 against Defendant Foreseeson Custom Displays, Inc. also known as

FSN Medical Technologies (“Defendant” or “Foreseeson”) designated as Civil Action No. 2:21-

cv-02454-CCC-ESK (the “Action”), and Foreseeson having consented to the entry of this

Stipulated Consent Order and Permanent Injunction (also referred to as the “Consent Order”) to

be binding on Foreseeson and Foreseeson’s agents, employees and representatives, and all persons

acting in concert, cooperation, or participation with Foreseeson:

       WHEREAS, MediCapture owns the word mark MVR, registered at the United States

Patent and Trademark Office (“USPTO”) Registration No. 5065225, for “Medical image

processors in the nature of portable computer processor with embedded operating system for

medical image processing and for managing and storing medical image data; Portable data carriers,

namely, USB flash drive specially adapted for use with medical image processors” (the “MVR

Mark”);
Case 2:21-cv-02454-CCC-ESK Document 7 Filed 04/19/21 Page 2 of 4 PageID: 72




       WHEREAS, MediCapture alleges that Foreseeson has infringed its trademark rights in the

MVR Mark and unfairly competed with MediCapture and that Foreseeson has promoted and sold

goods using the MVR Mark;

       WHEREAS, Foreseeson denies the allegations and alleges that any use of the MVR Mark

including in connection with a protype product, advertising, marketing, or promotional materials

was innocent, limited, and inadvertent; it further alleges that it has removed all references to the

MVR Mark from Foreseeson’s prototype products, advertising, marketing, promotional, and other

materials, has never made a sale of a good bearing the MVR Mark, and has notified its

employees that they are never to use the MVR Mark;

       WHEREAS, Foreseeson further alleges that it has taken adequate, commercially

reasonable steps to avoid any use of the MVR Mark in any unauthorized manner; and

       WHEREAS, the parties desire to resolve this Civil Action on the terms and conditions set

forth below, and to settle and resolve all disputes between them.

       NOW, THEREFORE, upon consent of the parties hereto,

IT IS ORDERED, ADJUDGED and DECREED, that final judgment in favor of Plaintiff

MediCapture and against Defendant Foreseeson be entered as follows:

       1.      This Court finds:

                        (a)     It has jurisdiction of the subject matter of all counts of this Action
and over all the parties hereto; and

                       (b)  The MVR Mark is valid, MediCapture is the owner and has the
exclusive right to use the MVR Mark in commerce in connection with the goods listed in
registration at the USPTO Reg. No. 5065225.

       2.      Foreseeson and its affiliates and the officers, agents, servants, employees and

attorneys of each of them, and all those acting in concert, cooperation, and participation with any

of them are hereby permanently enjoined and restrained from:



                                              2
Case 2:21-cv-02454-CCC-ESK Document 7 Filed 04/19/21 Page 3 of 4 PageID: 73




                     (a)    Using, operating, or conducting business under the MVR Mark,
alone or in combination with any other letters, words, letter strings, phrases (for example, FSN
and/or Medical Technologies) or designs or any other confusingly similar mark or combination;
and

                        (b)     Engaging in any other activity constituting unfair competition with
Plaintiff, or constituting an infringement of the MVR Mark or any other or confusingly similar
variants thereof; and

                      (c)    assisting, aiding, or abetting any other person or business entity in
engaging in or performing any activities prohibited by this Order.

        3.      Foreseeson and its affiliates and the officers, agents, servants, employees and

attorneys of each of them, and all those acting in concert, cooperation, and participation with any

of them shall within fourteen (14) days of entry of the Order:

                     (a)     remove the MVR Mark and any designation that is confusingly
similar from any products or materials in its custody or control; and

                       (b)     provide notice of the Court’s Order to its agents, employees,
attorneys, and related companies and all persons acting for, with, by, through, or under it who
interact with branding, trademarks, and sales related to medical devices, by personal service,
electronic mail, or otherwise.

        4.      This Action is terminated with prejudice, subject to the terms of this Stipulated

Consent Order and Permanent Injunction.

         5.      The Court shall retain jurisdiction over the matter to construe and enforce this

Stipulated Consent Order and Permanent Injunction.

         6.     This Stipulated Consent Order and Permanent Injunction is binding upon and shall

inure to the benefit of all parties, their successors and assigns, including the officers and directors

of Foreseeson and the officers and directors of MediCapture.

        7.      Each party, and its representative executing this Stipulated Consent Order and

Permanent Injunction, warrant and represent that such representative has the actual authority to

enter into this Consent Order on behalf of and to bind the party thereby.

       8.      Each party shall bear their respective costs and attorney fees.


                                              3
Case 2:21-cv-02454-CCC-ESK Document 7 Filed 04/19/21 Page 4 of 4 PageID: 74




       9.      This Stipulated Consent Order and Permanent Injunction is in full settlement of all

claims and defenses asserted by the parties in the Civil Action and shall constitute a final

adjudication on the merits as to all damages alleged by the parties.


       SO ORDERED BY THE COURT, this                 19   day of       April    , 2021.




                                              ___________________________________
                                              Claire C. Cecchi, U.S.D.C.


STIPULATED AND AGREED TO:

KAPLAN BREYER SCHWARZ, LLP
90 Matawan Road, Suite 201
Matawan, NJ 07747
732-578-0103 x231 (voice)
JKaplan@kbsiplaw.com
732-578-0103 x218 (voice)
MVoltchenko@kbsiplaw.com

_/s/ Maxim A. Voltchenko__________________
Jeffrey I. Kaplan (JK 4706)
Maxim A. Voltchenko
Attorneys for Plaintiff MediCapture, Inc.

Greensfelder, Hemker & Gale, P.C.
200 W. Madison St. | Suite 3300
Chicago, IL 60606
Phone: 312-345-5019
smeyer@greensfelder.com
Susan Meyer
Attorneys for Defendant Foreseeson Custom Displays, Inc.




                                             4
